Per Curiam : This is an action of debt commenced by the village of East Peoria against the Lake Erie and Western Railroad Company to recover a penalty for a failure to comply with an ordinance alleged to be in force in said village requiring said railroad company to maintain a flagman at certain public street crossings in the village of East Peoria. A judgment was rendered against the village and it has prosecuted an appeal to this court. The abstract fails to show any assignment of errors, and upon an examination of the record we are unable to find any errors assigned thereon. An assignment of errors “upon the record stands as the pleadings in this court and is necessary, and if a case has been submitted for a final decision without an assignment of errors upon the record the appeal will be dismissed. Ætna Life Ins. Co. v. Sanford, 197 Ill. 310; Burrall v. American Telephone and Telegraph Co, 217 id. 189. The appeal will therefore be dismissed. Appeal dismissed.